Case 2:19-cV-00256-CW Document 2 Filed 04/16/19 Page 1 of 26

Aaron C. Garrett, #12519
Executive Director

Nonprof`lt Legal Services of Utah
177 East 900 South, Suite 202

Salt Lake City, UT 84111

(385) 419~4111
aaron@nonprof`ltlegalservices.com

 

Ann Alexander (Pro Hac Vice pending)
Senior Attorney

Natural Resources Defense Council

111 Sutter Street, 2151 Floor

San Francisco, CA 94101

(415) 875-6190

aalexander@nrdc.org

Nathaniel Shoaff (Pro Hac Vice pending)
Senior Attorney

Sierra Club Environmental Law Prograrn
2101 Webster Street, Suite 1300
Oakland, CA 94612

(415) 977-5610
nathaniel.shoaff@sierraclub.org

Attorneysfor Plaz`nti]j%

IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE DISTRICT OF U'I`AH

UTAH PHYSICIANS FOR A
HEATHY ENVIRONMENT, SIERRA Case NO.
CLUB, NATURAL RESOURCES
DEFENSE COUNCIL, NATIONAL COMPLAINT FOR

PARKS CONSERVATION DECLARATORY AND
ASSOCIATION, GRAND CANYON INJUNCTIVE RELIEF
TRUST, VVILDEARTH GUARDIANS,

 

Plaintiffs,

Case 2:19-cV-OO256-CW Document 2 Filed 04/16/19 Page 2 of 26

VS.

U.S. BUREAU OF LAND
MANAGEMENT, an agency Within the
U.S. Departnient of the Inten`or; U.S.
DEPARTMENT OF THE INTERIOR, a
federal agency; JOSEPH R. BALASH,
in his official capacity as Assistant
Secretary for Land and Minerals Within
the Department of the Interior; DAVID
BER.NHARDT, in his official capacity
as Secretary of the Departnient of the
Interior,

Defendants.

 

 

INTRODUCTION

l. Plaintiffs, Utah Physicians for a Healthy Environinent, Sierra Clu_b,
Natural Resou_rces Defense Council, National Parks Conservation Association,
Grand Canyon Trust, and WildEarth Guardians hereby challenge the actions of the
U.S. Bu:reau of Land Management, U.S. Department of the Interior, Joseph R.
Balash, in his official capacity as Assistant Secretary for Land and Minerals within
the Department of the Interior, and David Bernhardt, in his official capacity as
Secretary of the Depaitment of the Interior (collectively, Federal Defendants) in
approving the sale of a federal coal lease pursuant to the Altcn Coal Tract Lease by

Application (Lease), on public lands located in Utah. Federal Defendants’

Case 2:19-cV-OO256-CW Document 2 Filed 04/16/19 Page 3 of 26

approval of the Lease sale violated the National Environrnental Policy Act
(NEPA), 42 U.S.C. §§ 4321-4370h.

2. Federal Defendants approved the Lease through an August 29, 2018
Record of Decision U{OD) that authorized the Lease of federal lands adjacent to
the existing Coal Hollow coal mine located near the town of Panguitch, Utah,
roughly ten miles from Bryce Canyon National Park (Park). The NEPA process
that culminated in the ROD included a Draft Environmental Impact Statement
(EIS) published on November 4, 2011, a Supplemental Draft EIS published in June
2015, and a Final EIS published on July 13, 2018.

3. Federal Defendants’ decision authorizes the competitive lease sale of
approximately 2,114 acres of both federal lands and split estate (privately owned
surface lands with federal minerals below ground) containing approximately 40.9
million tons of in-place coal and an estimated 30.8 million tons of recoverable
coal. Federal Defendants expect that both surface strip mining and underground
mining will be used to recover coal as part of the Lease.

4. Mining operations are expected to continue pursuant to the Lease for
16 years, with an additional 10 years of reclamation activities following the
completion of active mining operations

5. The Federal Defendants’ Record of Decision and Final EIS violated

NEPA for two reasons First, Federal Defendants failed to adequately analyze and

Case 2:19-cV-OO256-CW Document 2 Filed 04/16/19 Page 4 of 26

disclose the indirect and cumulative environmental impacts of mercury and other

pollutants emitted from burning coal that will be mined pursuant to the Lease in

coal-fired power plants. Second, Federal Defendants failed to provide any

assessment of the direct, indirect, and cumulative environmental impacts from the

greenhouse gas (GHG) emissions that the U.S. Bureau of Land Management

quantities and acknowledges will occur when the coal is mined and burned
JURISDICTION AND VENUE

6. This Court has federal-question jurisdiction over this action, 28
U.S.C. § 1331, which arises under NEPA, 42 U.S.C. §§ 4321-437011, and the
Administrative Procedure Act (APA), 5 U.S.C. §§ 701-706.

7. The requested declaratory and injunctive relief is authorized by 28
U.S.C. §§ 2201, 2202, and 5 U.S.C. §§ 705, 706.

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)
because a substantial part of the property that is the subject of the action, the Alton
coal mine, is located in Utah. Additionally, a substantial part of the events or
omissions giving rise to this action occurred in Utah, and impacts from the mine’s
production, transportation, and combustion will be felt, in part, in Utah.

9. Venue is also proper in this Court under 28 U.S.C. § 1391(e)(1)(C)
because officers of the United States are defendants, a substantial part of the events

or omissions giving rise to the claim occurred in Utah, and the subject property is

4

Case 2:19-cV-OO256-CW Document 2 Filed 04/16/19 Page 5 of 26

located in Utah; or, alternatively, because Plaintiff Utah Physicians for a Healthy
Environment maintain its principle place of business in Utah.

10. Plaintiffs have standing under Article III of the U.S. Constitution
because the challenged actions cause them recreational and aesthetic harm, which
Will be remedied by a favorable ruling from this Court.

l l. The challenged actions are final and subject to judicial review under 5
U.S.C. §§ 702, 704, 706.

12. Plaintiffs have exhausted any and all available and required

administrative remedies

PARTIES

13. Plaintiff Utah Physicians for a Healthy Environment (UPHE) is one of
the largest civic organizations of health care professionals in Utah. UPHE is a
501(0)(3) non»proflt organization with over 3,000 members and Supporters,
including more than 350 physicians and working professionals UPHE is
concerned about the health risks present in our environment, based on the
overwhelming, convincing evidence in medical literature demonstrating a wide
array of chronic diseases that are more common among people who are exposed to
more air pollution, particulates especially. UPHE is dedicated to protecting the

health and wellbeing of the citizens of Utah by promoting science-based education

Case 2:19-cV-OO256-CW Document 2 Filed 04/16/19 Page 6 of 26

and interventions that result in progressive, measurable improvements to the
environment.

14. Plaintiff Sierra Club is a national non-profit organization with 64
chapters and over 700,000 members nationwide, including more than 5,400 in
Utah, dedicated to exploring, enjoying, and protecting the wild places of the earth;
to practicing and promoting the responsible use of the earth’s ecosystems and
resources; to educating and enlisting humanity to protect and restore the quality of
the natural and human environrnent; and to using all lawful means to carry out
these objectives Sierra Club’s concerns encompass the exploration, enjoyment,
and protection of the lands, water, and air in Utah.

15. Plaintiff Natural Resources Defense Council (NRDC) is a non-profit
environmental membership organization that uses law, science, and the support of
more than two million members and activists throughout the United States to
protect wildlife and Wild places and to ensure a safe and healthy environment for
all living things Over 2,600 of NRDC’s members reside in Utah. NRDC has a
long-established history of working to protect public lands and clean air and
addressing climate change by promoting clean energy and reducing America’s
reliance on fossil fuels. NRDC members use and enjoy public lands in Utah, and

such use and enjoyment will be adversely affected by the proposed expansion of

Case 2:19-cV-OO256-CW Document 2 Filed 04/16/19 Page 7 of 26

the Alton coal mine. NRDC brings this action on its own behalf and on behalf of
its members

16. PlaintiffNational Parl<s Conservation Association (NPCA) is a non-
profit advocacy organization whose mission is to protect and enhance America’s
National Park System for present and future generations Founded in 1919, NPCA
is the leading voice for the national parks NPCA is a national non-profit with 27
regional and field offices across the country, including an office in Salt Lake City,
Utah. In support of its mission, among other things, NPCA engages in legislative,
administrative, and judicial processes to advance its deep organizational interest in
protecting the air, climate, and other national park resources, including at Bryce
Canyon National Park. NPCA represents over 1.3 million members and
supporters, including 11,457 in Utah, who care about protecting America’s shared
natural and cultural heritage from threats such as those associated with the
proposed coal mine expansion

17. Plaintiff Grand Canyon Trust is a non-profit advocacy organization
with over 4,000 members The Trust is headquartered in Flagstaff, Arizona and has
offices in Utah and Colorado. The Trust’s mission is to safeguard the wonders of
the Grand Canyon and the Colorado Plateau, while supporting the rights of its
Native peoples The Alton lease expansion sits on the Colorado Plateau,

surrounded by public lands that the Trust has long sought to protect and preserve,

Case 2:19-cV-OO256-CW Document 2 Filed 04/16/19 Page 8 of 26

such as Bryce Canyon National Park, Grand Staircase-Escalante National
Monument, and Zion National Park. For decades the Trust has also fought to curb
haze, toxic air pollution, and GHGS emitted by coal-fired power plants around the
Plateau, and the Trust has long been an advocate against irresponsible coal mining
on public lands that fuels that pollution Expanding the Alton coal mine clashes
with the Trust’s vision for the Colorado Plateau_one in which, among other
aspirations wildness, a diversity of native plants and animals, clean air, flowing
rivers abound, and a livable climate endures.

18. Plaintiff WildEarth Guardians is a non-profit conservation
organization with major offices in Denver, Colorado; Santa Fe, New Mexico;
Missoula, Montana; and Portland, Oregon. Guardians’ mission is to protect and
restore the wildlife, wild places wild rivers and health of the American West.
Guardians has over 200,000 members and supporters many of whom live, work,

and/ or recreate in western states including around the Alton mine.

19. In bringing this lawsuit, Plaintiffs stand in the shoes of members
staff, and other supporters who live, work, and recreate in places threatened by the
Mine. Members and staff of the Plaintiffs’ organizations regularly use and enjoy
public lands near the Lease area for a variety of purposes including hiking,
camping, star gazing, photography, recreation, professional activities and aesthetic

appreciation of the area’s natural and wild values; and intend to continue doing so.

8

Case 2:19-cV-OO256-CW Document 2 Filed 04/16/19 Page 9 of 26

For example, members of the Plaintiff organizations operate a tour company in the
Park; are avid birders who would like the opportunity to continue to see Greater
Sage-Grouse; frequently hike and drive where there are panoramic views and
enjoy photographing wilderness vistas.

20. Plaintiffs’ members and staff also frequent and recreate in the area
near the Intermountain Power Plant, engaging in camping, hiking, wilderness
photography, scenic driving, and professional activities; and intend to continue
doing so.

2l. For these reasons the Plaintiffs’ members and staff desire to protect
the wildlife, scenery, air quality, and other natural values of Utah from the direct,
indirect, and cumulative impacts of the Mine so that they can continue to enjoy
these activities without hindrance. They desire to continue to use and enjoy the
affected areas without, for example, breathing the polluted air that would result
from the Mine and associated coal combustion; driving on the roads near the Park
that would be impacted by increased coal truck traffic; or looking at and
photographing wilderness vistas through diminished visibility.

22. The Federal Defendants’ decision to authorize the lease of public
lands for the purposes of expanding a coal mine onto publicly-owned lands thus
irreparably harms Plaintiffs’ health, recreational, economic, professional, and

aesthetic interests and the interests of their members because it will destroy

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 10 of 26

wildlife habitat and vegetation, increase particulate matter and other air emissions
increase truck traffic, and cause other impacts that will degrade Plaintiffs’
members’ enjoyment of the affected areas The declaratory and injunctive relief
that Plaintiffs seek in this lawsuit will redress their injuries by setting aside
Defendants’ approval of the Lease and requiring Defendants to comply with NEPA
and the APA.

23. Defendant U.S. Department of the Interior is a federal department
responsible for implementing and complying with federal laws governing approval
of mining plan modifications including NEPA.

24. Federal Defendant U.S. Bureau of Land Management (BLM) is a
federal agency within the United States Department of the Interior that is
responsible for the management of more than 245 million acres of public lands in
the United States and nearly 700 million acres of federal subsurface mineral estate.

25. Defendant Joseph R. Balash is the Assistant Secretary for Land and
Minerals Management at BLM. Mr. Balash is responsible for complying with
federal laws governing approval, conditional approval, or disapproval of
applications for mining plan modifications On August 29, 2018 Mr. Balash
signed the Record of Decision finalizing BLM’s decision to offer the Alton federal

coal Lease for sale.

10

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 11 of 26

26. Defendant David Bernhardt is the Secretary of the U.S. Department of
the Interior. Mr. Bernhardt is responsible for implementing and complying with
federal laws governing mining plan modifications including NEPA.

FACTS
The Alton Coal Lease bv Agplication

27. The Lease would allow the existing Coal Hollow Mine, which is
currently operated on private lands by Alton Coal Development (Alton), to expand
onto federal lands managed by BLM. The existing mine, and the 2,114 acre
federal tract onto which Alton proposes to expand it, are located approximately ten
miles from the Park. The proposed expanded mine on BLM land (Mine) Would
use primarily surface mining (a/k/a strip mining) methods employing scrapers,
bulldozers and front-end loaders to scrape away the “overburden” of soil, shrubs,
and trees

28. Pursuant to the requirements ofNEPA, BLM conducted an
environmental review of the proposed Lease. The review included a Draf`t EIS
(DEIS), a Supplemental Draft EIS (SDEIS), and a Final EIS (FEIS).

29. Also pursuant to the requirements of NEPA, BLM solicited public
comment on the DEIS and SDEIS. Plaintiffs together with other commenters
submitted comments identifying numerous concerns with the Lease and its

potential impact on the Lease tract and surrounding public lands including Bryce

ll

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 12 of 26

Canyon National Park. The concerns raised included BLM’s failure to consider the
indirect impacts of coal combustion, the claim raised in this Complaint; as well as
failure to adequately consider how the proposed expanded mine would jeopardize
the iconic landscapes of Grand Staircase-Escalante National Monument and the
uncommonly dark night skies in the Park; degrade the air, water, and natural
landscapes of Utah; put Utah’s recreation tourism industry at risk; threaten tribal
cultural resources and potentially eliminate the southern-most population of
Greater Sage-Grouse in North America.

30. After the FEIS was issued in July 2018, BLM issued its ROD in
August 2018, selecting the 2,114-acre alternative out of others it had considered.
The FEIS and ROD identified the following environmental impacts of the Project,
among others notwithstanding various mitigation measures

a) Air quality The Mine will result in an increase of conventional air
pollutants including particulate matter (PM), nitrogen oxides (NOK),
volatile organic compounds (VOCs), carbon monoxide (CO), and
sulfur dioxide (SO;); and hazardous air pollutants including benzene,
toluene, xylenes formaldehyde, acetaldehyde, and acrolein, in and
near the Park as a result of the strip mining activities and truck

traffic. FEIS-ES § ES 1.6.2 (p. ES-l4); FEIS § 4.3.6 (p. 4-81).

12

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 13 of 26

b) Visibl`lily. Air pollutants from the Mine, including particulate matter,
may diminish visibility in and around the Park. FEIS at § 4.3.6 (p. 4-
81).

c) Greater Sage-Grouse. The industrial activity at the Mine would
cause significant disturbance to the lek (breeding ground) used by the
southern-most Greater Sage-Grouse population FEIS § 4.18.2.4.4
(p. 4-304).

d) Tra]j?c. The Mine will result in a 33 percent increase in heavy truck
traffic on nearby roads including Highway 89. FEIS § 4.12.3.4 (p.
4-146). The trucks will generate an increase in particulate matter
pollution

e) Nighr skies. The Mine will contribute to nighttime light pollution in
and around the Park, with lighting levels permitted at the mine of up
to 3.15 million lumens FEIS-ES § ES.l.6.l (p. ES-l4).

f`) Noise. The Mine will be associated with increased noise levels up to

64 decibels from mine-related haul and commuter traffic. FEIS at §
4.2.2.2.2 (p. 4-16).
Failure to Consit_ler Non-GHG Pollution From Coal Combustion
31. BLM acknowledged in its analysis that “[c]oal combustion is an

indirect impact that is a reasonable progression of the mining activity.” FEIS at 4-

13

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 14 of 26

54. However, on the rationale that BLM could not forecast with certainty at which
particular power plant the coal from the Mine would be combusted, BLM made the
assumption for analytical purposes that all of it would be combusted at the
Intermountain Power Plant (IPP) in Delta, Utah, which currently combusts coal
from Alton’s Coal Hollow Mine. Id. at 4-54 - 55.

32. BLM further acknowledged in the FEIS that when burned, coal
releases numerous pollutants including SO;, NOX, PM, mercury, and lead. Id.

33. These pollutants endanger human health. SOz, NOX, and PM have
been linked to respiratory and cardiac illness and mercury and lead are powerli.il
neurotoxins. BLM acknowledged in the FEIS that “[s]tudies have linked PM
exposure to health problems such as irritation of the airways coughing, difficulty
breathing, reduced lung iirnction, aggravated asthma, chronic bronchitis irregular
heartbeat, nonfatal heart attacks and some cancers.” FEIS at 4-147.

34. Combusting coal increases the amount of mercury deposited in the
environment Mercury deposition poses risks to both human health and the
survival of endangered and other native fish in rivers and other waterbodies.
Burning coal from the Mine will result in emissions from coal-fired power plants
that could further exacerbate harms to already-impacted fish in the Colorado River,
Green River, and White River, including the endangered Colorado pikeminnow,

razorback sucker, and humpback chub. Some of the highest levels of mercury

14

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 15 of 26

concentration in fish tissue within the entire region of the Upper Colorado River
Basin occur in Colorado pikerninnow in the Middle Green River, located in close
proximity to IPP.

35. The Colorado pikeminnow is a critically-endangered fish and top
natural predator in the Colorado River that has been federally protected since 1967.
The pikeminnow is imperiled due to widespread destruction and modification of
the Colorado River basin, including its tributaries It currently survives as a result
of stocking programs in some areas of the Upper and Lower Colorado River
Basins, and in a limited stretch of the San Juan River. The Green River, tributary to
the Colorado River, is critical to the long-term survival and recovery of the
Colorado pikeminnow, constituting the largest target population for the potential
downlisting and delisting of the species

36. BLM and the Department of the lnterior’s Office of Surface Mining
Reclamation and Enforcement (OSMRE) were and are considering multiple coal
mine development approvals roughly contemporaneously with, and in the
geographic vicinity of, the Mine. These include, without limitation, the 42 million
ton Flat Canyon coal lease and the 60 million ton Greens Hollow coal lease in
central Utah, the 167 million ton Hay Creek II coal lease in Wyoming, the 198
million ton Spring Creek II coal lease and the Rosebud coal mine expansion in

Montana, and the Oxbow and Colowyo mine expansions in Colorado.

15

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 16 of 26

37. In the FEIS, BLM quantified the volume of non-GI-IG pollutants that
would be emitted as a result of combustion of coal from the Mine. It derived the
pollutant volumes from such combustion - assumed for analytical purposes to
occur at IPP - from the estimate of 2 million tons of coal anticipated to be
produced annually from the Mine, plus emission factors and other data.

a) BLM estimated that combustion of the 2 million tons of coal
annually would result in emission of 3,687.1 tons per year (tpy) CO,
11,834.5 typ NOX, 1,041.9 tpy PM measuring 10 micrometers or less
PM\@, 3,535.6 tpy SO;, 20.3 tpy VOCs and 29.5 tpy hazardous air
pollutants (HAPS). FEIS at 4-54 - 55.

b) BLM further determined that combustion of the 2 million tons of` coal
would result in emissions of 166.0 pounds per year of mercury. FEIS
at 4-78. On a per weight basis mercury is considered the most toxic
substance on earth after plutonium, and the most toxic natural heavy
metal.

38. Notwithstanding these numeric quantifications of anticipated
pollutant emissions the acknowledged harms associated with these pollutants and
the assumption for analytical purposes that the pollutants would be emitted at IPP,

BLM failed to perform further analysis of the impacts of the quantified pollutants

16

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 17 of 26

a) With respect to CO, NOX, PMio, PMz_s, SOz, VOCS, and HAPS, BLM
declined to analyze the indirect human health impacts of those
pollutants stating that, notwithstanding its analytical assumption that
the 2 million tons of coal would be burned at IPP, “the end users of
the coal mined from the tract are unknown at this time, and the rate at
which the coal would be burned is also unl<nown,” and hence
“[i]mpacts from coal going to other locations would be too speculative
and therefore would not be meaningful to the decision-maker.” FEIS
at 4-54. BLM further declined to analyze the cumulative impact of
these pollutants

b) With respect to indirect impacts of mercury deposition, BLM
acknowledged generally that “[w]hen mercury released by the
combustion of coal is deposited on land and water, it accumulates in
the food chain and can be toxic to fish, wildlife, and humans” and that
“[m]ercury released into the atmosphere by the combustion of coal
mined from the tract could be deposited and accumulate in
hydrological systems potentially affecting fish, wildlife, and
humans.” FEIS at 4-78. However, BLM declined to further analyze
the impact of the mercury deposition on the Colorado pikeminnow or

otherwise, on the ground that the actual emissions would vary

17

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 18 of 26

somewhat depending on permit requirements and emission control
technology at combusting facilities Id. at 4-79.

c) BLM performed no analysis of the cumulative impacts of mercury
deposition associated with the other contemporaneous BLM coal
mining projects or otherwise

Failure to Consider GHG Pollution From Coal Combustion
39. BLM acknowledged that GHGs such as CO; emitted as a result of
combustion of coal from the Mine will contribute to global climate change BLM
stated in the FEIS as follows:

a) “[T]he amount of CO;; in the atmosphere has been steadily increasing
from approximately 316 ppm in 1959 to 397 ppm (preliminary data)
in 2013 CNOAA 2013). This increase in atmospheric COz is attributed
almost entirely to anthropogenic (e.g., human) activities.” FEIS at
4-323.

b) “Fossil fuel buming, specifically from power production and
transportation, is the primary contributor to increasing concentrations
of COz (IPCC 2007a).” Id.

c) “According to the IPCC fourth assessment report, ‘[w]anning of the
climate system is unequivocal, as is now evident from observations of

increases in global average air and ocean temperatures widespread

18

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 19 of 26

d)

40.

melting of snow and ice, and rising global average sea level’ (IPCC
2007b).” [d.

“The IPCC report states that, in addition to increases in global surface
temperatures the impacts of climate change on the global
environment may include more frequent heat waves droughts, and
fires rising Sea levels and coastal flooding; melting glaciers, ice caps
and polar ice sheets more severe hurricane activity and increases in
frequency and intensity of severe precipitation; spread of infectious
diseases to new regions loss of wildlife habitats; and heart and
respiratory ailments from higher concentrations of ground-level 03.”
Id. at 4-324.

The above-described impacts of global climate change impose

economic costs on society. Accordingly, one scientifically accepted approach to

evaluating the impact of GHG emissions is to estimate those costs The former

federal Interagency Working Group on the Social Cost of Carbon, comprised of

experts from more than a dozen federal agencies and offices developed estimates

of the economic damage caused by CO; emitted into the atmosphere using a tool

known as the Social Cost of Carbon. The EPA and other federal agencies have

used the Social Cost of Carbon protocol to estimate the effects of rulemakings and

project-level decisions on climate. This tool estimates the global financial cost of

19

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 20 of 26

each additional ton of CO; pollution emitted into the atmosphere, taking into
account factors such as diminished agricultural productivity, droughts, wildfires
increased intensity and duration of storms ocean acidification, and sea-level rise.

41. BLM estimated that combustion of the 2 million tons of coal from the
Mine would result in emissions of 4.8 million tpy of the GHG COz. FEIS at 4-80.

42. The economic damage from the GHG emissions caused by mining,
shipping, and burning the coal from the Mine, as calculated by the Social Cost of
Carbon, ranges from $24.6 million to as much as 37 billion annually.

43. Notwithstanding its quantification of COz emission volume
associated with the Mine, BLM declined to employ the Social Cost of Carbon or
any other quantitative tool to assess the direct or indirect impact of those
emissions

44. Despite its refusal to quantify monetarily the harm caused by the
project’s direct and indirect GHG emissions BLM did quantify purported
economic benefits of its preferred alternative for expanding the Mine, These
included dollar estimates of the value of miners’ income ($107 million), economic
contribution of coal for export (‘$113.4 million), sales value of the coal ($1.7
billion), federal royalties ($26.4 million), and additional taxes and fees ($4.5-$6.8

million). FEIS 4-133 - 39.

20

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 21 of 26

45. BLM further failed to assess cumulative GHG impacts of the Mine as
considered together with other coal mining projects considered and approved by
BLM. BLM included only generalized and qualitative statements to the effect that
the GHGs attributed to coal from the Mine “would contribute incrementally” to
the climate change impacts it had identified; but asserted that further analysis
would not be done because “there is a limited scientific capability to estimate the
specific impacts” of an increment of climate change pollution FEIS at 4-325.

46. In a February 14, 2019 press release, which quotes both Defendant
Balash and Defendant Bernhardt, the Department of the Interior announced that it
sold the 30.8 million tons of recoverable coal in the Lease tract for $12,320,000 -
approximately 40 cents per ton - and noted that the Lease could “directly create
100 new jobs at the mine and indirectly increase employment by 240 to 480 jobs.”

CAUSES OF ACTION
FIRST CAUSE OF ACTION

(NEPA Violation: Failure to Take a Hard Look at Indirect and Cumulative
Effects of Non-GHG Emissions)

47. Plaintiffs incorporate by reference all preceding paragraphs
48. NEPA requires federal agencies’ environmental analyses to consider
“any adverse environmental effects which cannot be avoided.” 42 U.S.C.

§ 4332(2)(€)(ii) (emphasis added).

21

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 22 of 26

49. NEPA requires federal agencies including the BLM and the
Department of the Interior, to take a “hard look” at the direct, indirect, and
cumulative impacts of proposed major federal actions 42 U.S.C. § 4332(€)(i)-(ii);
40 C.F.R. §§ 1502.16, 1508.25(0). Federal regulations define impacts or effects
under NEPA to include ecological (such as the effects on natural resources and on
the components structures and functioning of affected ecosystems), aesthetic,
historic, cultural, economic, social, or health. 40 C.F.R. § 1508.8.

50. Direct impacts are “caused by the action and occur at the same place
and time.” Id. § 1508.8(a). Indirect impacts are “caused by the action and are later
in time or farther removed in distance but are still reasonably foreseeable.” Id.

§ 1508.8(b).

51. Cumulative impacts are “the impact[s] on the environment which
result[] from the incremental impact of the action when added to other past,
present, and reasonably foreseeable future actions regardless of what agency
(Federal or non-Federal) or person undertakes such actions.” Id. § 1508.7.

52. Federal Defendants failed to take the required “hard look” at the
indirect environmental impacts of non-GHG air pollutants it estimated would be
emitted from burning coal from the Mine, including but not limited to human
health impacts economic impacts and impacts on endangered species such as the

Colorado pikeminnow and others

22

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 23 of 26

53. Federal Defendants further failed to take the required “hard look” at
the cumulative impacts of non-GHG air pollutants it estimated would be emitted
from burning coal from the Mine in conjunction with other geographically
proximate and contemporaneous coal mine projects considered or approved by
BLM or OSMRE.

54. The Federal Defendants’ failure to take the required “hard look” at
the indirect and cumulative impacts of emissions from coal combustion violates
NEPA, 42 U.S.C. § 4332. BLM’s approval of the Lease is therefore arbitrary,
capricious an abuse of discretion, or otherwise not in accordance with law for

purposes Ofihe APA, 5 U.s.C. § 706.

SECOND CAUSE OF ACTION

(NEPA Violation: Failure to Take Hard Look at Indirect and Cumulative
Effects of GHG Emissions)

5 5. Plaintiffs incorporate by reference all preceding paragraphs

56. NEPA requires federal agencies to “identify and develop methods
and procedures . . . which will insure that presently unquantified environmental
amenities and values may be given appropriate consideration in decisionmaking
along With economic and technical considerations.” 42 U.S.C. § 4332(2)(B).

57. The Federal Defendants quantified the purported economic benefits
of the Mine using dollar values but declined to use the Social Cost of Carbon or

23

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 24 of 26

any other method to quantify the climate change impacts of COz resulting from
combustion of coal from the Mine, thus effectively estimating these impacts at
zero. This failure by Federal Defendants to take the required “hard look” at the
indirect impacts of the COz emissions that result from the Lease violates NEPA,
42 U.S.C. § 4332, and is arbitrary, capricious an abuse of discretion, or otherwise
not in accordance with law for purposes of the APA, 5 U.S.C. § 706.

58. Defendants further failed to assess the cumulative climate change
impacts of COz resulting from combustion of coal from the Mine when added to
other “past, present, and reasonably foreseeable future action” as required by
NEPA and 40 C.F,R. § 1508.7.

59. The Federal Defendants’ failure to take the required “hard look” at
the indirect and cumulative climate impacts of approving the Lease violates
NEPA, 42 U.S.C. § 4332. BLM’s approval of the Lease is therefore arbitrary,
capricious an abuse of discretion, or otherwise not in accordance with law for

purposes of the APA, 5 U.S.C. § 706.

REQUEST FOR RELIEF

Plaintiffs respectfully request that this Court enter judgment in their favor

and against Federal Defendants and provide the following relief:

24

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 25 of 26

A. Declare that Federal Defendants’ actions violate NEPA, the
regulations and policies promulgated thereunder, and the APA;

B. Vacate and set aside Federal Defendants’ Final EIS and Record of
Decision;

C. Enjoin Federal Defendants from re-issuing or approving the Lease and
Record of Decision until Federal Defendants have demonstrated compliance with
NEPA and the APA;

D, Order Federal Defendants to inform the holder of the Lease that the
approval of the Lease has been vacated and that mining operations in the Lease
area must cease until Federal Defendants comply with their obligations under
NEPA and the APA;

E. Award Plaintiffs their fees costs and other expenses as provided by

applicable law;
F. Issue such additional relief as this Court may deem just, proper, and
equitable

Respectfully submitted this 16th day of April, 2019.

/s/
Aaron C. Garrett
Executive Director
Nonprofit Legal Services of Utah
177 East 900 South, Suite 202
Salt Lake City, UT 84111

25

 

Case 2:19-cv-OO256-CW Document 2 Filed 04/16/19 Page 26 of 26

(385) 419-4111
aaron@nonprofitlegalservices.com

/s/
Nathaniel Shoaff (Pro hac vice pending)
Senior Attorney
Sierra Club Environmental Law Program
2101 Webster Street, Suite 1300
Oakland, CA 94612
(415) 977-5610
nathaniel.shoaff@sierraclub.org

 

/s/
Ann Alexander (Pro hac vice pending)
Senior Attorney
Natural Resources Defense Council
111 Sutter Street, 21St Floor
San Francisco, CA 94101
(415) 875-6190
aalexander@nrdc.org

 

Arrorneysfor Plainti]j‘s

26

